Title: To Thomas Jefferson from Henry Remsen, 19 November 1792
From: Remsen, Henry
To: Jefferson, Thomas



Dear Sir
New York November 19th. 1792

In answer to your favor of the 13th. inst: I have now the honor to inform you, that I have examined the fresco paintings of Schneider in Mr. Bruce’s house, and found them equally fresh and vivid as when first done. They bore this appearance before I tried their durability with a coarse towel dipped in soap suds. In that trial the center pannel, on which was painted a landscape, lost nothing; but another pannel nearly opposite to the door of your bed chamber, on which was painted a vase of flowers, slightly stained the cloth with red, which was the predominant colour in that piece. The painting was not however affected to appearance, tho’ I rubbed it pretty hard for several minutes. I afterwards called on Schneider, and asked him if he would go to Virginia when you should want his services, and what his terms would be. He said that he would—and that his terms would be two dollars a day during the time of his employment, that is, from his arrival and readiness to proceed to work ‘till his discharge. On observing that I thought his demand extravagant, which I really think it is, he said he had mentioned that sum to you, and that for a less one he could not well support his family. He appears very desirous of your employment, as introductory among other things to an establishment in Virginia, for, besides what work he has from the Theatre, his art does not bring him more than a bare subsistence. He feels assured, he says, of executing to your satisfaction any kind of fresco paintings, if employed. I must now beg your directions, Sir, about bargaining with him, should you consent to his terms.
I trust you will excuse my mentioning, that it has become the prevailing fashion to paint dining rooms and large halls, either green light blue or yellow, which looks extremely well. A border of paper or paint of a diferent colour or colours is added. The paint is mixd with oil, and bears washing. The mantle piece is painted of the same colour as the room, and the composition ornaments which are placed on it, of a different colour. I have seen a large dining room painted light blue, the ceiling being left white; the mantle piece and the wooden pieces extending from the mantle piece to the floor, were also painted blue like the walls, and the ornaments on the mantle piece and on the side pieces white, which formed a most pleasing contrast. Different shades of yellow also look well. I am told that great care must be taken by the painter in mixing his colours and putting them on. If he has to add to his paint pot before finishing a room, it is scarcely possible for him to get exactly the same kind of paint, and the smallest difference of colour is visible.

A gentleman interested in the cargo of the Ship bound to India, has promised to go with me to Mr. Gouverneur, one of the owners who is going out in her, having advised my applying to him to bring back a Gong. You may therefore, Sir, rely on receiving one at the smallest possible expence. Capt. Smith of this place has been in that trade formerly: He tells me that the Gong is used as a bell in China, and that one of it’s uses is to announce the approach of certain mandarins in their visitations thro’ the streets, being carried before them and beaten on with a bamboe or other stick: that the common size is about 20 in. diameter and 5 in. deep, tho’ it varies, and that it’s depth should be left to the Chinese manufacturer, confining him to a certain diameter, if loudness of sound is the object in purchasing: and that Dr. Franklin procured one as a bell for a clock. Perhaps your examining that, if in Philadelphia, would enable you to give more particular directions about the size of the one you want. The Ship will sail the beginning of next month, perhaps as early as the first.
A young gentleman who has been to Canton as a surgeon in one of our vessels, describes the Gong to be in shape like a frying pan without a handle: that the noise it produces when beaten on, is somewhat similar to that which would proceed from a pan if beaten on in like manner, but louder and shriller: that is suspended by a cord, or any thing flexible and elastic, so as to give way a little when it receives the stroke. He thinks a brass vessel of the same dimensions would be a tolerable substitute.
Before I wrote you, Sir, I intended to have enquired of Messrs. Brothers, Coster & Co. whether they had received any further tidings of the Sion’s letter bag: but the sickness and death of one of my brothers, a very promising lad in his 13th. year, and other circumstances, had entirely driven it from my memory till this moment. I shall not fail to inform you of whatever I may hear respecting it, as your dispatches were of so important a nature, that the assurance of their being at the bottom of the Ocean would no doubt be more satisfactory than the risque of their getting into improper hands and inspected.
I beg leave, Sir, to assure you that your commands cannot prove troublesome; that I shall always have time to execute them, and in their execution feel pleasure—that being the smallest acknowledgment for the favors I have received from you. I hope you and your family, Sir, continue to enjoy health, being with the most respectful attachment—Your faithful & obedient Servt.

Henry Remsen

